Citation Nr: 1216964	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-23 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from September 11, 1959, to August 30, 1962, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that determined that the Veteran did not satisfy the basic eligibility requirements for the receipt of VA nonservice-connected pension benefits.

The Board acknowledges that, in his August 2008 statement of appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In response to his request, the RO scheduled him for a Travel Board hearing on May 26, 2010.  However, the Veteran did not report for the scheduled hearing.  Nor did he provide any reason for his failure to attend or request that the hearing be rescheduled.  None of the notice letters regarding the hearing has been returned as undeliverable.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

The Veteran did not serve on active duty in the Republic of Vietnam.  Nor did he otherwise serve on active military, naval, or air service during a period of war.


CONCLUSION OF LAW

The Veteran does not meet the threshold eligibility requirements for the receipt of nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for Nonservice-connected Pension Benefits

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) (2011).  

A Veteran meets the necessary service requirements if he had active military, naval, or air service under one of the following conditions:  (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a) (2011).

For purposes of entitlement to VA pension benefits, the Korean Conflict and Vietnam era are considered periods of war.  38 U.S.C.A. § 101(11) (West 2002).  The Korean Conflict encompasses the period from June 27, 1950, through January 31, 1955, inclusive.  38 U.S.C.A. § 101(9) (West 2002); 38 C.F.R. § 3.2 (e) (2011).  The Vietnam era is defined as beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A) (West 2002); 38 C.F.R. § 3.2(f) (2011).  In all other instances, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B) (West 2002); 38 C.F.R. § 3.2(f) (2011).  VA's determination of whether a claimant's service meets these threshold requirements is usually dependent upon service department records verifying the claimant's service.  38 C.F.R. § 3.203 (2011); Duro v. Derwinski, 2 Vet. App. 530 (1992).

In this case, the Board acknowledges that the appellant qualifies as a Veteran for VA compensation purposes since he completed more than 90 days of active service.  His period of active duty, however, did not include wartime service.  On the contrary, the Veteran's service separation form establishes that he served from September 11, 1959, to August 30, 1962, a period that followed the end of the Korean Conflict and preceded the start of the Vietnam era for all Veterans who were not deployed to the Republic of Vietnam.  38 U.S.C.A. §§ 101(9), 1521(j) (West 2002); 38 C.F.R. §§ 3.2(e), 3.3(a) (2011).  Significantly, the Veteran falls in the latter category as his only overseas service encompassed a 17-month tour of duty in Europe.  Thus, while his active service overlapped with the period beginning on February 28, 1961, and ending on May 7, 1975, he still does not meet the criteria for Vietnam era wartime service.  38 U.S.C.A. § 101(29)(A) (West 2002); 38 C.F.R. § 3.2(f) (2011).  To qualify for VA nonservice-connected pension benefits under those criteria, he would need to demonstrate in-country Vietnam service during the time frame specified therein.  Such service has neither been contended nor shown.  

Next, the Board acknowledges that, in his statement of appeal, the Veteran asserted that, while his active service ended in August 1962, he subsequently served in the Army Reserves until 1965.  Therefore, the Veteran continued, he should be considered a Vietnam-era Veteran under 38 C.F.R. § 3.2(f).  

In view of the Veteran's contentions, the Board observes that the provisions pertaining to active duty training and inactive duty training are applicable to his claim.  Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty.  Such service also encompasses any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during that training.  38 U.S.C.A. § 101(21), (24) (West 2002 & 2011); 38 C.F.R. § 3.6(a), (d) (2011).  Active duty training includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  

Here, while mindful of the Veteran's assertions regarding his Reserve service, the Board nevertheless observes that VA's governing statutes and regulations do not allow a period of Reserve active duty training to count as wartime service unless the Veteran became disabled from a disease or injury incurred or aggravated in the line of duty during that period.  Similarly, to establish wartime service based upon a period of inactive duty training, the Veteran must have become disabled from an injury, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, incurred in the line of duty during any such period.  The period of duty must also meet the length requirements.

In this case, the record does not establish that service connection is in effect for any disease or injury incurred during a period of active or inactive duty training.  Moreover, the Veteran does not contend that he became disabled from a disease or injury incurred during any such period.  Nor does the record otherwise suggest that was the case.  While the Veteran's Social Security Administration (SSA) records show that he is currently receiving disability benefits for osteoarthritis and recurrent arrhythmias, those records make no mention of a nexus between those disorders and any period of qualifying active service.  Even if they did, the Board would not consider those records dispositive with respect to the issue on appeal since the SSA and VA have different disability requirements.  Collier v. Derwinski, 1 Vet. App. 413 (1991).

Based upon the foregoing, the Board finds that, even assuming, without conceding, that the Veteran amassed more than 90 days of Reserve duty during the Vietnam era, the period beginning on August 5, 1964, for all Veterans lacking in-country service, there is still be no basis to conclude that his Reserve duty qualified as wartime service for VA nonservice-connected pension purposes.  38 U.S.C.A. § 101(21), (24) (West 2002 & 2011); 38 C.F.R. § 3.6(a), (d) (2011).  

Significantly, there is no indication that the service information detailed in the Veteran's claims folder is incorrect.  Nor has he expressly contended that any of his dates of active duty service included a period of war.  By failing to appear for his scheduled Travel Board hearing, the Veteran declined his most recent opportunity to present evidence of qualifying wartime service, or to otherwise testify in connection with his claim.  Any additional information that may have been elicited in support of his claim was not obtained because of his lack of cooperation.  The duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Upon careful review of the pertinent evidence of record, and satisfied that no outstanding evidence exists that warrants additional development, the Board finds that the Veteran did not have active military, naval, or air service for 90 days or more during a period of war.  Additionally, the record does not show that he served during wartime and was discharged or released for a service-connected disability, nor that he should have received such a discharge.  He also has not been shown to have served on active duty for a period of 90 consecutive days or more that began or ended during a period of war.  Finally, the Veteran has not demonstrated any active duty service that included more than one period of war for an aggregate of at least 90 days.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3 (2011).  Therefore, he does meet the threshold eligibility criteria for nonservice-connected pension benefits under VA's governing laws and regulations.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3 (2011).  Therefore, further consideration of the Veteran's appeal would serve no useful purpose since, regardless of whether he meets the other elements for nonservice-connected pension, his claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law).  

In reaching this determination, the Board does not wish in any way to diminish the Veteran's period of honorable service in the Army.  Although sympathetic to his claim, the Board is without authority to grant that claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  

Finally, while cognizant of the provisions relating to VA's duties to notify and assist appellants, the Board finds that those provisions are inapplicable in this case because the claim at issue is limited to statutory interpretation.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004) (VA not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

ORDER

Basic eligibility for the receipt of nonservice-connected pension benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


